 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
11   BRUCE BENTON,                                   ) Case No: 2:15-cv-0772 TLN AC P
                                                     )
12                         Plaintiff,                ) [PROPOSED] ORDER SEALING
13                                                   ) DOCUMENTS
                    vs.                              )
14                                                   )
     COUNTY OF EL DORADO                             )
15   CORRECTIONAL OFFICER CLINGMAN                   )
16                                                   )
                           Defendant.                )
17                                                   )
     ______________________________________
18
19          Having reviewed the Request to Seal Documents by Non-Party County of El Dorado,

20   pursuant to Local Rule 141, and good cause appearing therefor;

21          IT IS HEREBY ORDERED that the “Declaration of Jon Hendrickson in Response to

22   ECF No. 51” is filed and maintained under seal. Only the Court and the parties are permitted

23   access during the pendency of this litigation and, within 30-days of final judgment or dismissal

24   of this action, the document is to be destroyed by the Court.

25   DATED: July 8, 2019.

26
27
28


                                                      1
                                 [PROPOSED] ORDER SEALING DOCUMENTS
